Citation Nr: 0532720	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The veteran 
voiced disagreement in March 2002 and a statement of the case 
(SOC) was issued in September 2002.  The veteran's 
substantive appeal was received in January 2003.  In June 
2004 correspondence, the veteran specified that the only 
issue for which he desired appellate review concerned 
diabetic peripheral neuropathy.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has diabetic peripheral 
neuropathy as the result of his service-connected Type II 
diabetes mellitus.  The veteran was afforded a VA examination 
in November 2001 and the resulting report reflects that the 
examination was unremarkable for sensory findings and that it 
was unlikely that the veteran had diabetic peripheral 
neuropathy based on his symptoms with no physical 
documentation to back them up.  A March 2002 letter from a 
private physician indicates that the veteran's symptoms were 
consistent with diabetic sensory neuropathy but a nerve 
conduction study or an electromyography could reveal 
objective evidence of any neurological deficit.  However, no 
such studies have been performed in the instant case.  As the 
evidence reveals the possibility that his subjective sensory 
symptoms are the result of his service-connected disability, 
the veteran should be afforded another VA examination with 
all necessary clinical studies.  See 38 C.F.R. § 3.159(c)(4) 
(2005); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Also, the veteran must be notified of the evidence necessary 
to substantiate his secondary service connection claim, which 
portion of the information and evidence necessary to 
substantiate his claim for which he is responsible and which 
evidence it is VA's duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He should 
also be requested to submit any relevant evidence in his 
possession pertinent to his claim.

Accordingly, this matter is REMANDED for the following:

1.  Ensure compliance with 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159, and any 
other applicable legal precedent for the 
veteran's secondary service connection 
claim.  The veteran must be specifically 
informed of the evidence necessary to 
substantiate his secondary service 
connection claim, and of the portion of 
the information and evidence necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  He also 
should be advised to submit any relevant 
evidence in his possession.  

2.  Schedule the veteran for a VA 
peripheral nerves examination.  After 
reviewing the evidence of record, 
examining the veteran and performing any 
necessary diagnostic or clinical tests 
such as a nerve conduction study or an 
electromyography, the examiner should 
provide an opinion as to whether the 
veteran has a sensory disorder that is at 
least as likely as not (50%) proximately 
due to his service-connected Type II 
diabetes mellitus.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

3.  Readjudicate the veteran's secondary 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental SOC (SSOC) that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since April 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


